                                                                                         DISTRICT OF OREGON
                                                                                              FILED
                                                                                              March 31, 2020
                                                                                      Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                       _______________________________________
                                                                                 PETER C. McKITTRICK
                                                                                 U.S. Bankruptcy Judge




                                     UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF OREGON

In re                                              )             19-60138-pcm11
                                                   )   Case No. ________________
                                                                 19-60230-pcm11
B. & J. Property Investments, Inc.
                                                   )
William J. Berman                                  )   ORDER AWARDING FINAL
                                                   )   COMPENSATION AND REIMBURSEMENT
Debtor(s)                                          )   TO PROFESSIONALS

       This matter came before the court on the applications for final allowance of compensation and
reimbursement of expenses filed by the professionals identified in this order. The ATTACHED affidavit represents
that a copy of the Notice of Order Confirming Chapter 11 Plan and Discharge on LBF #1190 was served on debtor,
United States Trustee, creditors and other parties in interest and that any timely objection or request for hearing
with respect to such applications has been resolved. It is therefore

        ORDERED as follows:

    1. The following professionals are awarded the following amounts as administrative expenses under 11 USC
§503(b) (which includes all previous interim allowances):
                                                                           Interim Payments/        Balance
    Name                                   Fees           Expenses        Unapplied Retainers          Due
Tonkon Torp LLP                             $ 191,506.50       $ 5,523.43             $ 73,486.50        $ 123,543.43
Saalfeld Griggs PC                             $ 9,518.00           $ 0.00             $ 1,664.00           $ 7,854.00
Fischer, Hayes, Joye, & Allen, LLC            $ 2,780.00           $ 0.00              $ 2,780.00               $ 0.00
Motschenbacher & Blattner LLP                $ 64,467.50       $ 9,798.56             $ 10,908.00         $ 63,358.06
Columbia Credit Union                        $ 30,845.00            $ 1.30                  $ 0.00        $ 30,846.30

      2. Each such professional is authorized to apply retainers, if any, against such professional's claim for
compensation and expense reimbursement to the extent such professional's application is approved by this order.
Debtor (or the successor to the debtor under the plan) shall, unless otherwise agreed in writing by the professional,
promptly pay the unpaid balance of the administrative expenses awarded by this order; provided that with respect
to the attorney for the debtor (or successor to the debtor under the plan), such attorney shall deposit $2,500.00
of such payment in a trust account, which shall not be applied towards the balance of such attorney's
administrative expense until a final report on LBF #1195 has been filed, and either no timely objections were filed
or all objections were fully resolved.
1193 (6/15/05) Page 1 of 2                    *** SEE NEXT PAGE ***

                             Case 19-60138-pcm11            Doc 330    Filed 03/31/20
      3. Reorganized debtor (or the successor to the debtor under the plan) may, from time to time and without
further court order, compensate the following professionals at their regular hourly rates up to the following
additional amounts for services performed or for costs and expenses incurred after the administrative expenses
detailed in pt. 1 above in connection with this Chapter 11 case or in connection with the implementation of the plan:

                Name                                                             Fees & Expenses
Tonkon Torp LLP                                                                     Unknown
Motschenbacher & Blattner LLP                                                       Unknown
Fischer, Hayes, Joye, & Allen, LLC                                                  Unknown
Saalfeld Griggs PC                                                                  Unknown




                                                         ###



Presented by:
/s/ Timothy J. Conway
_________________________________________   851752
                                          (OSB # )
Tonkon Torp LLP, 888 SW 5th Ave., Ste. 1600
_________________________________________

Portland, OR 97204
_________________________________________

Attorney for _______________________________
             Debtor B. & J. Property Investments, Inc.




1193 (6/15/05) Page 2 of 2


                             Case 19-60138-pcm11          Doc 330      Filed 03/31/20
 1   Timothy J. Conway, OSB No. 851752 (Lead Attorney)
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        Email:       tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        Email:       ava.schoen@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7       Attorneys for Debtor B. & J. Property Investments, Inc.

 8   Nicholas J. Henderson, OSB No. 074027
     Email: nhenderson@portlaw.com
 9   MOTSCHENBACHER & BLATTNER, LLP
     117 SW Taylor Street, Suite 300
10   Portland, OR 97204
     Telephone: (503) 417-0508
11   Facsimile: (503) 417-0528

12       Of Attorneys for William J. Berman

13

14                            UNITED STATES BANKRUPTCY COURT

15                                      DISTRICT OF OREGON

16   In re                                                            Case No. 19-60138-pcm11
                                                                      LEAD CASE
17   B. & J. Property Investments, Inc.
                                                                      Jointly Administered With
18                                  Debtor.                           Case No. 19-60230-pcm11

19                                                                    DECLARATION OF NO OBJECTIONS
                                                                      TO FINAL FEE APPLICATIONS
20   In re

21   William J. Berman,

22                                  Debtor.

23
                    I, Timothy J. Conway, declare as follows:
24
                    1.       I am one of the attorneys for Debtor B. & J. Property Investments,
25
     Inc., and am duly authorized to make this declaration.
26

Page 1 of 3 - DECLARATION OF NO OBJECTIONS TO FINAL FEE APPLICATIONS

                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                         Case 19-60138-pcm11              Doc 330             Filed 03/31/20
 1                    2.       Unless otherwise noted below, all ECF filing and proof of claim

 2   numbers refer to the Lead Case captioned above.

 3                    3.       On February 6, 2020, Columbia Credit Union submitted its claim for

 4   postpetition preconfirmation secured creditor attorney fees for its counsel Miller Nash

 5   Graham & Dunn LLP [Claim 9] (the “Columbia Application”).

 6                    4.       On February 18, 2020, Tonkon Torp LLP submitted its Application for

 7   Final Professional Compensation [Claim 10] (the “Tonkon Torp Application”).

 8                    5.       On February 18, 2020, Fischer, Hayes, Joye & Allen, LLC submitted

 9   its Application for Final Accountant’s Compensation [Claim 11 and Case No. 19-60230-

10   pcm11 Claim 10] (the “Fischer Hayes Application”).

11                    6.       On February 18, 2020, Saalfeld Griggs PC submitted its Application

12   for Final Professional Compensation [Claim 12] (the "Saalfeld Griggs Application").

13                    7.       On February 19, 2020, Motschenbacher & Blattner LLP submitted its

14   1st Amended Application for Final Professional Compensation [Case No. 19-60230-pcm11

15   Claim 9] in the William J. Berman bankruptcy case (the "Motschenbacher & Blattner

16   Application").

17                    8.       On February 20, 2020, Debtors filed a Notice re Order Confirming

18   Chapter 11 Plan, Any Appropriate Injunction, and Discharge [ECF No. 292] (the “Notice”)

19   setting a 21-day response period for the Columbia Application, the Tonkon Torp Application

20   the Fischer Hayes Application, the Saalfeld Griggs Application, and the Motschenbacher &

21   Blattner Application (collectively, the “Applications”)

22                    9.       The response period for interested parties to file a request for hearing

23   in response to the Notice has expired. No such requests were filed and no objections have

24   been filed to the Applications as listed on the Notice.

25

26

Page 2 of 3 - DECLARATION OF NO OBJECTIONS TO FINAL FEE APPLICATIONS

                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                           Case 19-60138-pcm11             Doc 330             Filed 03/31/20
 1                     I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF

 2   THE STATE OF OREGON THAT THE FOREGOING IS TRUE AND CORRECT.

 3            DATED this 17th of March, 2020.

 4                                                   TONKON TORP LLP
 5

 6                                                   By /s/ Timothy J. Conway
                                                        Timothy J. Conway, OSB No. 851752
 7                                                      Ava L. Schoen, OSB No. 044072
                                                        Attorneys for Debtor B. & J. Property
 8                                                      Investments, Inc.
 9

10

11                                                          .
     038533/00002/10964775v1
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 3 of 3 - DECLARATION OF NO OBJECTIONS TO FINAL FEE APPLICATIONS

                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                          Case 19-60138-pcm11        Doc 330             Filed 03/31/20
